Citation Nr: 0844006	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-23 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty with United States Army 
from April 1979 to March 1983 and with United States Army 
National Guard from March 1984 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004, April 2005, and October 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

In January 2004, the RO denied entitlement to service 
connection for hepatitis C and hypertension.  The veteran 
duly appealed.  By means of an April 2005 rating decision, 
service connection was awarded for hypertension and an 
initial noncompensable rating was assigned.  The veteran 
appealed the assigned disability rating.  In October 2005, 
the RO revisited the matter and held that an initial 
disability rating of 10 percent was warranted for the 
veteran's service-connected hypertension.

In October 2008, the veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals during a 
hearing at the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hepatitis C was not manifested in service, and there is 
no competent evidence of record of a nexus between such 
disability and service.

2.  The veteran's diastolic pressure readings are not shown 
to be mostly 110 or more and his systolic pressure readings 
are not predominately 200 or more.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted. 38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise the claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A review of the record reveals there has been essential 
compliance with the mandates of the VCAA with regard to each 
issue for consideration at this time.  The veteran has been 
informed in various letters dated between 2003 and 2008  what 
the evidence had to show to support the initial claims for 
service connection and the subsequent claim for an increased 
disability rating, what VA would do to help him obtain 
evidence for his claim, what he himself could do to support 
his claims, how VA determines a disability rating once 
service connection is granted, and how VA determines an 
effective date once an award of benefits is made.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence to 
support his claim.  He was afforded the opportunity to give 
testimony before the Board by way of a hearing before the BVA 
in October 2008.  A transcript of the hearing proceedings is 
of record and has been reviewed.  Additionally, the veteran 
was afforded examinations with regard to his claims in 
September 2003, March 2005, January 2006, June 2007, and July 
2008. The reports of the examinations are of record.

Accordingly, the Board finds that VA has met its duties to 
notify and assist the veteran in the development of his 
claims.

Hepatitis C

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of a preexisting injury suffered 
or disease contracted in the line of duty.  38 U.S.C.A. §§ 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Sheddon v. 
Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.

The recognized risk factors for hepatitis C include: (a) 
Transfusion of blood or blood product before 1992; (b) organ 
transplant before 1992; (c) hemodialysis; (d) tattoos; (e) 
body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
health care worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or in mucous membrane; and (j) by 
direct percutaneous exposure to blood, such as by acupuncture 
with nonsterile needles, or the sharing of toothbrushes or 
sharing razors.  See VBA Training Letter 211A (01-02), dated 
April 17, 2001.

Certain chronic diseases, including cirrhosis of the liver, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree of 10 percent or more 
within the one year following separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The record in this case does not show that hepatitis C was 
manifested in service.  A review of the service medical 
records does not demonstrate complaints of, treatment for, or 
a diagnosis of hepatitis C or a liver disorder.  The 
veteran's hepatitis C was first diagnosed many years 
following service discharge, in January 2002.  At that time, 
the veteran attributed his hepatitis C to unprotected sex 
with multiple partners.  Furthermore, there is no competent 
evidence (medical opinion) linking any current hepatitis C to 
the veteran's service.  Rather, in an October 2003 addendum, 
a VA examiner opined that it was not likely that the 
veteran's hepatitis C was related to his period of service 
because there was no prior history of symptoms, diagnosis, or 
treatment during service.  The Board notes that during his 
September 2003 VA examination the veteran denied any history 
of alcohol abuse; however, the record reveals that he was 
hospitalized in an alcohol detoxification program, in June 
2004, with a self-reported 20 year history of alcohol abuse.  

The only evidence of record to the effect that there is a 
nexus between the veteran's current hepatitis C and service 
is his own assertion.  As a lay person, however, he is not 
competent to relate a current medical disorder to a specific 
cause.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).

With the initial post service evidence of the presence of 
hepatitis C coming nearly 20 years following separation from 
service, the Board notes that a significant lapse in time 
between service and post service medical treatment may be 
considered as part of the analysis of a service connection 
claim and weighs against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The veteran has not submitted or 
identified any measurable opinion or the medical evidence 
indicating a causal relationship between service and any 
current hepatitis C.  Accordingly, the Board finds that the 
probative evidence of record is against a finding that the 
veteran has hepatitis C attributable to his active service.

Hypertension

Disability evaluations are determined by the application of 
the criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. §§ 3.132, 4.3.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged rating," whether the matter 
involves an initial rating case or not.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's disability has been rated under Diagnostic Code 
7101 for hypertension.  A 10 percent evaluation is assigned 
when the evidence demonstrates diastolic pressure 
predominately 100 or more, or systolic pressure predominately 
160 or more.  A minimum 10 percent rating is also assigned 
when there is a history of diastolic blood pressure of 
predominantly 100 or more and continuous medication is 
required for control.

A 20 percent rating is assigned when diastolic pressure is 
predominately 110 or more, or; systolic pressure 
predominantly 200 or more.

The next higher rating of 40 percent is assigned when the 
diastolic pressure is predominately 120 or more.

A 60 percent rating is for assignment when the diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Code 7101.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with the 
diastolic blood pressure of less than 90mm.

The veteran's blood pressure readings throughout the appeal 
period do not show a rating in excess of the currently 
assigned 10 percent rating is in order.  The weight of the 
evidence does not demonstrate diastolic pressure 
predominantly 110 or systolic pressure of predominantly 200 
or more.  For example, VA treatment records dated in 2002 
demonstrated blood pressure readings of 142/90, 157/100, 
142/86, 129/81, 173/111, and 180/112.  In January 2003, his 
blood pressure readings were 178/115, 167/110, 174/108, 
180/120, and 167/110.  In February 2003 and March 2003, his 
blood pressure was at 187/107 and 143/88, respectively.  In 
June 2004, his blood pressure was 126/68.  In July 2004, his 
blood pressure readings were 146/94, 148/94, 132/92 and 
130/76.  In August 2004, his blood pressure was 144/94.

In February 2005, his blood pressure was 135/82.  At the time 
of examination by VA in March 2005, ratings were recorded of 
167/90, 161/86, 157/90.  In June 2005, his blood pressure was 
158/97.  In July 2005, ratings were 153/100 and 168/102.  In 
September 2005, ratings were 140/90 and 146/96.

At the time of examination by VA in January 2006, ratings 
were recorded of 180/101 and 178/100.  In July 2006, his 
ratings were 175/96, 140/90, and 154/84.  In August 2006, his 
blood pressure was 165/100.  

In February 2007, his blood pressure was recorded at 160/100 
and 174/108.  VA treatment records demonstrate readings of 
170/94, 184/106, 178/101-84 (sitting) and 184/106-91 
(standing), in June 2007.  Additionally, upon VA examination 
in June 2007, readings of 158/104, 150/98, and 160/102 were 
documented.  At that time, he was diagnosed as having not 
controlled hypertension and advised of the importance of 
lifestyle changes necessary to control his hypertension.  The 
examiner further indicated that medications were not 
optimally effective in controlling the veteran's blood 
pressure especially in the context of continued alcohol and 
tobacco abuse.  His hypertension was being treated with 
Atenolol, Felodipine, and Hydrochlorothiazide.  

In February 2008, the veteran's blood pressure readings were 
198/102, 180/98, 186/111, and 199/1221.  In April 2008, his 
blood pressure was recorded at 198/102.  Upon VA examination, 
in July 2008, blood pressure readings were 188/110, 182/93, 
and 178/93.  The examiner noted that the veteran's high blood 
pressure had a mild effect on exercise and sports; however, 
there was no effect on chores, shopping, recreation, 
traveling, feeding, bathing, dressing, toileting, or 
grooming.  At that time, the veteran was being treated with 
an ACE inhibitor, a calcium channel blocker, thiazide, and 
diuretics.  In October 2008, his readings were 180/100, 
171/101, and 190/106.

The aforementioned readings do not reveal diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more as required for the next higher rating of 20 
percent.  Accordingly, the veteran is not entitled to an 
initial rating in excess of 10 percent for his hypertension.


ORDER

Service connection for hepatitis C is denied.

An initial disability rating in excess of 10 percent for 
hypertension is denied.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


